                                   BUSINESS RECORDS DECLARATION


  Request for information regarding:                    )              DECLARATION OF
  xiy2@yahoo.com                                        )              MARIA ABRUZZINI
  ______________________________________                )


   I, Maria Abruzzini, declare:

   1. I am a Custodian of Records for Oath Holdings Inc. (“Oath”) (formerly Yahoo Holdings, Inc.), located

       in Sunnyvale, California. I am authorized to submit this declaration on behalf of Oath. I make this

       declaration pursuant to the Federal Rules of Evidence Rule 902(11) and the California Code of

       Evidence section 1561 and in response to a search warrant dated November 15, 2018 (“the request”). I

       have personal knowledge of the following facts, except as noted, and could testify competently thereto

       if called as a witness.

   2. Attached hereto is 1 disc that contains true and correct copies of the following data pertaining to the

       user account identified in the request: (1) the user profile, as produced by the Yahoo Account

       Management Tool; (2) the dates, times, and Internet protocol addresses for logins (if any), as produced

       by the Yahoo Login Tracker Tool; and (3) a snapshot of the email account contents as produced by the

       Yahoo Snapshot Tool. Oath’s servers record this data automatically at the time, or reasonably soon

       after, it is entered or transmitted, and this data is kept in the course of this regularly conducted activity

       and was made by regularly conducted activity as a regular practice. Oath may not require or verify

       user information because it offers many of its services to users for free.

   3. To the extent any document attached hereto contained information that exceeded the scope of the

       request, is protected from disclosure, or is otherwise not subject to production, such information has

       been redacted or otherwise removed.

   I declare under penalty of perjury under the laws of the United States of America and the State of

   California that the foregoing is true and correct.



DATED: __________December 18, 2018_______                       ________________________________________
                                                                   Maria Abruzzini, Custodian of Records




                                                                                      Internal reference number: 395115

 Case 2:19-cr-00014-JRG-CRW Document 185-1 Filed 07/07/20 Page 1 of 1 PageID #:
                                   2287
